Name: Commission Regulation (EC) NoÃ 963/2007 of 14 August 2007 implementing Council Regulation (EC, Euratom) NoÃ 58/97 with regard to derogations to be granted for structural business statistics
 Type: Regulation
 Subject Matter: business classification;  economic analysis;  environmental policy;  European Union law;  European construction;  social protection;  accounting
 Date Published: nan

 15.8.2007 EN Official Journal of the European Union L 213/7 COMMISSION REGULATION (EC) No 963/2007 of 14 August 2007 implementing Council Regulation (EC, Euratom) No 58/97 with regard to derogations to be granted for structural business statistics THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC, Euratom) No 58/97 of 20 December 1996 concerning structural business statistics (1), and in particular Article 12(x) thereof, Whereas: (1) Regulation (EC, Euratom) No 58/97 established a common framework for the production of Community statistics on environmental protection expenditures as well as on the structure, activity, performance and competitiveness of pension funds. (2) Article 11 of Regulation (EC, Euratom) No 58/97 provides that derogations from the provisions of the Annexes to that Regulation may be accepted during the transitional periods. In accordance with Section 10 of Annex 2 and Section 10 of Annex 7 to that Regulation, the transitional periods laid down may be extended by a further period in respect of certain characteristics. (3) Commission Regulation (EC) No 1667/2003 of 1 September 2003 (2) granted Member States derogations during a transitional period for the reference years 2001 to 2004 in respect of statistics on environmental protection expenditures and for the reference years 2002 to 2004 in respect of statistics on pension funds. (4) Some Member States have asked for derogations for an extended transitional period from certain provisions of Annex 2 to Regulation (EC, Euratom) No 58/97 in respect of the characteristics 21 12 0 and 21 14 0 for the reference years 2005 to 2008 in order to put in place the necessary data collection systems or adapt the existing ones so that by the end of the transitional period the provisions of the Regulation will have been met. (5) Several Member States have asked for derogations for an extended transitional period from certain provisions of Annex 7 to Regulation (EC, Euratom) No 58/97 in respect of pension funds for the reference years 2005 to 2007 in order to put in place the necessary data collection systems or adapt existing ones so that by the end of the transitional period the provisions of the Regulation will have been met. (6) It seems justified to grant those derogations, as the Member States' requests are based on a legitimate need to further adapt their data collection systems. (7) The measures provided for in this Regulation are in accordance with the opinion of the Statistical Programme Committee, HAS ADOPTED THIS REGULATION: Article 1 Derogations from the characteristics 21 12 0 and 21 14 0 of Section 4 of Annex 2 to Regulation (EC, Euratom) No 58/97 are granted for the reference years 2005 to 2008 as specified in Annex I to this Regulation. Article 2 Derogations from the list of characteristics contained in Section 4 of Annex 7 to Regulation (EC, Euratom) No 58/97 are granted for the reference years 2005 to 2007 as specified in Annex II to this Regulation. Article 3 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 August 2007. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 14, 17.1.1997, p. 1. Regulation as last amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (2) OJ L 244, 29.9.2003, p. 1. ANNEX I Derogations for variables 21 12 0 and 21 14 0 of Annex 2 BELGIUM Annual enterprise statistics 2005 to 2008 variable 21 12 0 Multi-yearly enterprise statistics 2005 to 2008 variable 21 14 0 Investment in equipment and plant linked to cleaner technologies (integrated technology) Total current expenditure on environmental protection Complete, partial or no derogation Partial derogation Partial derogation Extra transmission period needed 18 + 3 18 + 3 Missing activities NACE Rev.1.1 37 NACE Rev.1.1 37 Missing size-classes None None Other points None None BULGARIA Annual enterprise statistics 2005 to 2008 variable 21 12 0 Multi-yearly enterprise statistics 2005 to 2008 variable 21 14 0 Investment in equipment and plant linked to cleaner technologies (integrated technology) Total current expenditure on environmental protection Complete, partial or no derogation Complete derogation No derogation Extra transmission period needed None Missing activities None Missing size-classes None Other points None DENMARK Annual enterprise statistics 2005 to 2008 variable 21 12 0 Multi-yearly enterprise statistics 2005 to 2008 variable 21 14 0 Investment in equipment and plant linked to cleaner technologies (integrated technology) Total current expenditure on environmental protection Complete, partial or no derogation Complete derogation Complete derogation Extra transmission period needed Missing activities Missing size-classes Other points GERMANY Annual enterprise statistics 2005 to 2008 variable 21 12 0 Multi-yearly enterprise statistics 2005 to 2008 variable 21 14 0 Investment in equipment and plant linked to cleaner technologies (integrated technology) Total current expenditure on environmental protection Complete, partial or no derogation Partial derogation Partial derogation Extra transmission period needed 18 + 9 for NACE Rev.1.1 Section E 18 + 9 for NACE Rev.1.1 Section E Missing activities None None Missing size-classes None None Other points None None GREECE Annual enterprise statistics 2005 to 2008 variable 21 12 0 Multi-yearly enterprise statistics 2005 to 2008 variable 21 14 0 Investment in equipment and plant linked to cleaner technologies (integrated technology) Total current expenditure on environmental protection Complete, partial or no derogation Partial derogation Partial derogation Extra transmission period needed None None Missing activities None None Missing size-classes 1-9 persons employed 1-9 persons employed Other points None None FRANCE Annual enterprise statistics 2005 to 2008 variable 21 12 0 Multi-yearly enterprise statistics 2005 to 2008 variable 21 14 0 Investment in equipment and plant linked to cleaner technologies (integrated technology) Total current expenditure on environmental protection Complete, partial or no derogation Partial derogation Partial derogation Extra transmission period needed None None Missing activities None None Missing size-classes 1-49 persons employed except for : NACE Rev.1.1 divisions 15 and 16 1-49 persons employed except for : NACE Rev.1.1 divisions 15 and 16 Other points None None IRELAND Annual enterprise statistics 2005 to 2008 variable 21 12 0 Multi-yearly enterprise statistics 2005 to 2008 variable 21 14 0 Investment in equipment and plant linked to cleaner technologies (integrated technology) Total current expenditure on environmental protection Complete, partial or no derogation Complete derogation Complete derogation Extra transmission period needed Missing activities Missing size-classes Other points Note: According to the provisions of Section 4, paragraph 3 and section 4, paragraph 4 of Annex 2 of the Council Regulation (EC, Euratom) No 58/97 the information necessary for the compilation of statistics relating to characteristics 21 11 0, 21 12 0 and 21 14 0 need not be collected if the total amount of the turnover or the number of persons employed in a division of NACE REV. 1 Sections C to E represent, in a Member State, less than 1 % of the Community total. LUXEMBOURG Annual enterprise statistics 2005 to 2008 variable 21 12 0 Multi-yearly enterprise statistics 2005 to 2008 variable 21 14 0 Investment in equipment and plant linked to cleaner technologies (integrated technology) Total current expenditure on environmental protection Complete, partial or no derogation Complete derogation Complete derogation Extra transmission period needed Missing activities Missing size-classes Other points Note: According to the provisions of Section 4, paragraph 3 and section 4, paragraph 4 of Annex 2 of the Council Regulation No 58/97 the information necessary for the compilation of statistics relating to characteristics 21 11 0, 21 12 0 and 21 14 0 need not be collected if the total amount of the turnover or the number of persons employed in a division of NACE REV. 1 Sections C to E represent, in a Member State, less than 1 % of the Community total. ROMANIA Annual enterprise statistics 2005 to 2008 variable 21 12 0 Multi-yearly enterprise statistics 2005 to 2008 variable 21 14 0 Investment in equipment and plant linked to cleaner technologies (integrated technology) Total current expenditure on environmental protection Complete, partial or no derogation 2005-2006: Complete derogation 2005-2006: Complete derogation Extra transmission period needed Missing activities Missing size-classes Other points SLOVENIA Annual enterprise statistics 2005 to 2008 variable 21 12 0 Multi-yearly enterprise statistics 2005 to 2008 variable 21 14 0 Investment in equipment and plant linked to cleaner technologies (integrated technology) Total current expenditure on environmental protection Complete, partial or no derogation Partial derogation Partial derogation Extra transmission period needed 18 + 6 18 + 6 Missing activities NACE Rev.1.1 41 none Missing size-classes All fields of activities 1 to 19 persons employed and all size classes for NACE activity 41 All fields of activities 1 to 19 persons employed, except NACE 41 1 to 9 persons employed Other points None None SLOVAKIA Annual enterprise statistics 2005 to 2008 variable 21 12 0 Multi-yearly enterprise statistics 2005 to 2008 variable 21 14 0 Investment in equipment and plant linked to cleaner technologies (integrated technology) Total current expenditure on environmental protection Complete, partial or no derogation Partial derogation Partial derogation Extra transmission period needed None None Missing activities None None Missing size-classes 1 to 19 persons employed 1 to 19 persons employed Other points None None ANNEX II Derogations for Annex 7 BELGIUM Annual enterprise statistics 2005 to 2007 Title Annual enterprise statistics broken down 2005 to 2007 Title Complete, partial or no derogation Partial derogation Partial derogation Extra transmission period needed 12 + 3 12 + 3 Missing variables For 2005 to 2007 For 2005 Annual enterprise statistics broken down by geographical breakdown 12 15 0 Value added at factor cost 48 61 0 Geographical breakdown of turnover For 2005 48 00 5 Pension contributions to defined benefit schemes 48 00 6 Pension contributions to defined benefit schemes 48 00 7 Pension contributions to hybrid schemes 48 12 0 Investments in affiliated enterprises and participating interests (PF) 48 10 1 Total investments invested in the sponsoring enterprise 48 13 2 Shares traded on a regulated market specialised in SMEs 48 70 1 Number of members of defined benefit schemes 48 70 2 Number of members of defined contribution schemes 48 70 3 Number of members of hybrid schemes Annual enterprise statistics on non-autonomous pension funds 11 15 0 Number of enterprises with non-autonomous pension funds Other points None None BULGARIA Annual enterprise statistics 2005 to 2007 Title Annual enterprise statistics broken down 2005 to 2007 Title Complete, partial or no derogation No derogation Partial derogation Extra transmission period needed None None Missing variables None For 2005 to 2006 Annual enterprise statistics geographical break down 48 61 0 Geographical breakdown of turnover Other points None None DENMARK Annual enterprise statistics 2005 to 2007 Title Annual enterprise statistics broken down 2005 to 2007 Title Complete, partial or no derogation Partial derogation Partial derogation Extra transmission period needed None None Missing variables Annual enterprise statistics broken down by geographical breakdown 48 00 5 Pension contributions to defined benefit schemes 48 00 6 Pension contributions to defined benefit schemes 48 61 0 Geographical breakdown of turnover 48 00 7 Pension contributions to hybrid schemes 48 03 1 Regular pension payments 48 03 2 Pension payments of lump sums 48 03 3 Outgoing transfers 15 11 0 Gross investment in tangible goods 48 10 1 Total investments invested in the sponsoring enterprise 48 13 2 Shares traded on a regulated market specialised in SMEs 48 70 1 Number of members of defined benefit schemes 48 70 2 Number of members of defined contribution schemes 48 70 3 Number of members of hybrid schemes 48 70 5 Number of deferred members Other points None None GERMANY Annual enterprise statistics 2005 to 2007 Title Annual enterprise statistics broken down 2005 to 2007 Title Complete, partial or no derogation Complete derogation Complete derogation Extra transmission period needed Missing variables Other points GREECE Annual enterprise statistics 2005 to 2007 Title Annual enterprise statistics broken down 2005 to 2007 Title Complete, partial or no derogation Complete derogation Complete derogation Extra transmission period needed Missing variables Other points SPAIN Annual enterprise statistics 2005 to 2007 Title Annual enterprise statistics broken down 2005 to 2007 Title Complete, partial or no derogation Partial derogation Partial derogation Extra transmission period needed 2005: 12 + 36 2005: 12 + 36 2006: 12 + 24 2006: 12 + 24 2007: 12 + 12 2007: 12 + 12 Missing variables 13 31 0 Personnel costs None 48 07 0 All taxes 48 10 1 Total investment invested in the sponsoring enterprise 16 11 0 Number of persons employed Other points None None FRANCE Annual enterprise statistics 2005 to 2007 Title Annual enterprise statistics broken down 2005 to 2007 Title Complete, partial or no derogation Complete derogation Complete derogation Extra transmission period needed Missing variables Other points IRELAND Annual enterprise statistics 2005 to 2007 Title Annual enterprise statistics broken down 2005 to 2007 Title Complete, partial or no derogation Partial derogation Partial derogation Extra transmission period needed None None Missing variables Annual enterprise statistics Annual enterprise statistics broken down by size classes 11 11 0 Number of enterprises 11 11 8 Number of enterprises broken down by size of investments 12 11 0 Turnover 48 00 1 Pension contributions receivable from Members 11 11 9 Number of enterprises broken down by size classes of members 48 00 2 Pension contributions receivable from employers 48 00 3 Incoming transfers Annual enterprise statistics broken down by currencies 48 00 4 Other pension contributions 48 00 5 Pension contributions to defined benefit schemes 48 64 0 Total investments broken down into euro and non-euro components 48 00 6 Pension contributions to defined contribution schemes 48 01 0 Investment income (PF) Annual enterprise statistics by geographical breakdown 48 01 1 Capital gains and losses 48 02 1 Insurance claims receivable 48 61 0 Geographical breakdown of turnover 48 02 2 Other income 48 03 3 Outgoing transfers 12 12 0 Production value 12 15 0 Value added at factor cost 48 03 0 Total expenditure on pensions 48 03 1 Regular pension payments 48 03 2 Pension payments of lump sums 48 04 0 Net change in technical provisions (reserves) 48 05 0 Insurance premiums payable 48 06 0 Total operational expenses 13 11 0 Total purchases of goods and services 13 31 0 Personnel costs 15 11 0 Gross investment in tangible goods 48 07 0 All taxes 48 11 0 Land and buildings (PF) 48 12 0 Investments in affiliated enterprises and participating interests (PF) 48 13 0 Shares and other variable-yield securities 48 14 0 Units in undertakings for collective investment in transferable securities 48 15 0 Debt securities and other fixed-income securities 48 16 0 Participation in investment pools (PF) 48 17 0 Loans guaranteed by mortgages and other loans not covered elsewhere 48 18 0 Other investments 48 10 0 Total investments of pension funds 48 10 1 Total investments invested in the sponsoring enterprise 48 10 4 Total investments at market values 48 13 1 Shares traded on a regulated market 48 13 2 Shares quoted on a regulated market specialised in SMEs 48 13 3 Non-publicly traded shares 48 13 4 Other variable yield securities 48 20 0 Other assets 48 30 0 Capital and reserves 48 40 0 Net technical provisions (PF) 48 50 0 Other liabilities 16 11 0 Number of persons employed 48 70 4 Number of active members 48 70 5 Number of deferred members 48 70 6 Number of retired persons Other points None None ITALY Annual enterprise statistics 2005 to 2007 Title Annual enterprise statistics broken down 2005 to 2007 Title Complete, partial or no derogation Partial derogation Partial derogation Extra transmission period needed None None Missing variables Annual enterprise statistics broken down by currencies 48 00 3 Incoming transfers 48 01 0 Investment income (PF) 48 64 0 Total investments broken down into euro and non-euro components 48 01 1 Capital gains and losses Annual enterprise statistics by geographical breakdown 48 02 1 Insurance claims receivable 48 61 0 Geographical breakdown of turnover 48 02 2 Other income (PF) 12 12 0 Production value 12 15 0 Value added at factor cost 48 03 3 Outgoing transfers 48 04 0 Net change in technical provision (reserves) 48 05 0 Insurance premiums payable 48 06 0 Total operational expenses 13 11 0 Total purchases of goods and services 13 31 0 Personnel costs 15 11 0 Gross investment in tangible goods 48 07 0 All taxes 48 16 0 Participation in investment pools 48 10 1 Total investments in the sponsoring enterprise 48 10 4 Total investments at market values 48 13 1 Shares traded on a regulated market 48 13 2 Shares traded on a regulated market specialised in SMEs 48 13 3 Non-publicly traded shares 48 13 4 Other variable yield securities 16 11 0 Number of persons employed 48 70 5 Number of deferred members 48 12 0 Investments in affiliated enterprises and participating interests 48 17 0 Loans guaranteed by mortgages and other loans not covered elsewhere 48 30 0 Capital and reserves Other points None None CYPRUS Annual enterprise statistics 2005 to 2007 Title Annual enterprise statistics broken down 2005 to 2007 Title Complete, partial or no derogation Complete derogation Complete derogation Extra transmission period needed Missing variables Other points LATVIA Annual enterprise statistics 2005 to 2007 Title Annual enterprise statistics broken down 2005 to 2007 Title Complete, partial or no derogation Partial derogation No derogation Extra transmission period needed None None Missing variables For 2005-2007 None 48 17 0 Loans guaranteed by mortgages and other loans not covered elsewhere For 2005 48 00 5 Pension contributions to defined benefit schemes 48 00 7 Pension contributions to hybrid schemes 48 04 0 Net technical provisions (reserves) 48 07 0 All taxes 48 40 0 Net technical provisions (PF) 48 70 1 Number of defined benefit schemes 48 70 3 Number of members of hybrid schemes Other points None None LUXEMBOURG Annual enterprise statistics 2005 to 2007 Title Annual enterprise statistics broken down 2005 to 2007 Title Complete, partial or no derogation Complete derogation Complete derogation Extra transmission period needed Missing variables Other points HUNGARY Annual enterprise statistics 2005 to 2007 Title Annual enterprise statistics broken down 2005 to 2007 Title Complete, partial or no derogation Partial derogation Partial derogation Extra transmission period needed None None Missing variables Annual enterprise statistics Annual enterprise statistics broken down by currencies 48 02 1 Insurance claims receivable 48 64 0 Total investments broken down into euro and non-euro components 48 05 0 Insurance premiums payable 48 61 0 Annual enterprise statistics by geographical breakdown Geographical breakdown of turnover Other points None None MALTA Annual enterprise statistics 2005 to 2007 Title Annual enterprise statistics broken down 2005 to 2007 Title Complete, partial or no derogation Complete derogation Complete derogation Extra transmission period needed Missing variables Other points NETHERLANDS Annual enterprise statistics 2005 to 2007 Title Annual enterprise statistics broken down 2005 to 2007 Title Complete, partial or no derogation Partial derogation No derogation Extra transmission period needed None None Missing variables 48 13 2 Shares traded on a regulated market specialised in SMEs None Other points None None AUSTRIA Annual enterprise statistics 2005 to 2007 Title Annual enterprise statistics broken down 2005 to 2007 Title Complete, partial or no derogation Partial derogation No derogation Extra transmission period needed None None Missing variables For 2005 and 2006 Annual enterprise statistics None 48 00 5 Pension contributions to defined benefit schemes 48 00 6 Pension contributions to defined contribution schemes 48 12 0 Investments in affiliated enterprises and participating interests (PF) 48 13 1 Shares traded on a regulated market 48 13 2 Shares traded on a regulated market specialised in SMEs 48 13 3 Non-publicly traded shares 48 13 4 Other variable yield securities 48 70 1 Number of members of defined benefit schemes 48 70 2 Number of members of defined contributions schemes 48 70 5 Number of deferred members For 2005 to 2007 Annual enterprise statistics on non-autonomous pension funds 11 15 0 Number of enterprises with non-autonomous pension funds Other points None None POLAND Annual enterprise statistics 2005 to 2007 Title Annual enterprise statistics broken down 2005 to 2007 Title Complete, partial or no derogation Partial derogation No derogation Extra transmission period needed None None Missing variables Annual enterprise statistics None 48 02 1 Insurance claims receivable 12 12 0 Production value 12 15 0 Value added at factor cost 48 03 1 Regular pension payments 48 03 2 Pension payments of lump sums 48 04 0 Net change in technical provisions (reserves) 48 05 0 Insurance premiums payable 13 11 0 Total purchases of goods and services 13 31 0 Personnel costs 15 11 0 Gross investment in tangible goods 48 07 0 All taxes 48 40 0 Net technical provisions (PF) 48 70 6 Number of retired persons Other points None None PORTUGAL Annual enterprise statistics 2005 to 2007 Title Annual enterprise statistics broken down 2005 to 2007 Title Complete, partial or no derogation Partial derogation No derogation Extra transmission period needed None None Missing variables Annual enterprise statistics None 48 13 2 Shares quoted on a regulated market specialised in SMEs Annual enterprise statistics on non-autonomous pension funds 11 15 0 Number of enterprises with non-autonomous pension funds Other points None None ROMANIA Annual enterprise statistics 2005 to 2007 Title Annual enterprise statistics broken down 2005 to 2007 Title Complete, partial or no derogation Complete derogation Complete derogation Extra transmission period needed Missing variables Other points SLOVENIA Annual enterprise statistics 2005 to 2007 Title Annual enterprise statistics broken down 2005 to 2007 Title Complete, partial or no derogation Partial derogation No derogation Extra transmission period needed None None Missing variables Annual enterprise statistics 48 00 1 Pension contributions receivable from Members 48 00 2 Pension contributions receivable from employers 48 00 3 Incoming transfers 48 00 4 Other pension contributions 48 00 5 Pension contributions to defined benefit schemes 48 00 7 Pension contributions to hybrid schemes 48 03 1 Regular pension payments 48 03 2 Pension payments of lump sums 48 03 3 Outgoing transfers 48 07 0 All taxes 48 10 1 Total investments invested in the sponsoring enterprise 48 13 2 Shares quoted on a regulated market specialised in SMEs 48 70 4 Number of active members 48 70 5 Number of deferred members 48 70 6 Number of retired persons Annual enterprise statistics on non-autonomous pension funds 11 15 0 Number of enterprises with non-autonomous pension funds Other points None None SLOVAKIA Annual enterprise statistics 2005 to 2007 Title Annual enterprise statistics broken down 2005 to 2007 Title Complete, partial or no derogation Partial derogation Partial derogation Extra transmission period needed 12 + 6 12 + 6 Missing variables Annual enterprise statistics Annual enterprise statistics broken down by size classes 48 01 1 Capital gains and losses 11 11 8 Number of enterprises broken down by size of investments 48 11 0 Land and buildings (PF) Annual enterprise statistics broken down by currencies 48 12 0 Investments in affiliated enterprises and participating interests (PF) 48 64 0 Total investments broken down into euro and non-euro components 48 13 0 Shares and other variable-yield securities 48 14 0 Units in undertakings for collective investment in transferable securities 48 15 0 Debt securities and other fixed-income securities 48 16 0 Participation in investment pools (PF) 48 17 0 Loans guaranteed by mortgages and other loans not covered elsewhere 48 18 0 Other investments 48 10 1 Total investments invested in the sponsoring enterprise 48 13 1 Shares traded on a regulated market 48 13 2 Shares quoted on a regulated market specialised in SMEs 48 13 3 Non-publicly traded shares 48 13 4 Other variable yield securities Annual enterprise statistics on non-autonomous pension funds 11 15 0 Number of enterprises with non-autonomous pension funds Other points None None SWEDEN Annual enterprise statistics 2005 to 2007 Title Annual enterprise statistics broken down 2005 to 2007 Title Complete, partial or no derogation Complete derogation Complete derogation Extra transmission period needed Missing variables UNITED KINGDOM Annual enterprise statistics 2005 to 2007 Title Annual enterprise statistics broken down 2005 to 2007 Title Complete, partial or no derogation Partial derogation Partial derogation Extra transmission period needed 12 + 3 12 + 3 Missing variables Annual enterprise statistics Annual enterprise statistics broken down by size classes 11 11 0 Number of enterprises 11 11 8 Number of enterprises broken down by size of investments 48 00 5 Pension contributions to defined benefit schemes 11 11 9 Number of enterprises broken down by size classes of members 48 00 6 Pension contributions to defined contribution schemes Annual enterprise statistics broken down by currencies 48 00 7 Pension contributions to hybrid schemes 48 64 0 Total investments broken down into euro and non-euro components 48 01 0 Investment income (PF) 48 61 0 Annual enterprise statistics by geographical breakdown 48 01 1 Capital gains and losses Geographical breakdown of turnover 48 02 1 Insurance claims receivable 12 12 0 Production value 12 15 0 Value added at factor cost 48 04 0 Net change in technical provisions (reserves) 48 05 0 Insurance premiums payable 13 11 0 Total purchases of goods and services 13 31 0 Personnel costs 13 32 0 Wages and salaries 13 33 0 Social security costs 48 12 0 Investments in affiliated enterprises and participating interests (PF) 48 10 1 Total investments invested in the sponsoring enterprise 48 13 2 Shares quoted on a regulated market specialised in SMEs 48 30 0 Capital and reserves 16 11 0 Number of persons employed 48 70 0 Number of members 48 70 1 Number of members of defined benefit schemes 48 70 2 Number of members of defined contribution schemes 48 70 3 Number of members of hybrid schemes 48 70 4 Number of active members 48 70 5 Number of deferred members 48 70 6 Number of retired persons Other points None None